Citation Nr: 1748953	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus (DM) with erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, with additional service in the Massachusetts Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a rating in excess of 20 percent for DM type II with ED.  

The Veteran was scheduled to present testimony before a Veterans Law Judge on February 15, 2017.  However, the Veteran's representative withdrew the hearing request in a letter dated on February 7, 2017.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

In his substantive appeal, which was received in August 2013, the Veteran indicated that he wanted to appeal his DM rating as he believed his conditions were worse than currently rated.  He also reported that he wore compression socks and was unable to stand for long periods of time as his legs would swell.  Walking for periods longer than 20 minutes made his legs sore and required rest.  

The Veteran last had a VA examination for DM in March 2011.  The VA examiner reviewed the Veteran's claims file.  The Veteran continued to take oral medication to control his DM.  He did not report negative side effects from his DM treatment.  There was no history of DM related hospitalizations, surgeries, pancreatic trauma, or DM related neoplasm.  No episodes of hypoglycemia reactions or ketoacidosis were reported.  The Veteran was instructed to follow a restricted diet.  He denied symptoms of peripheral vascular disease of the lower extremities, visual disorders, neurovascular disease, peripheral neuropathy, diabetic neuropathy, skin disorders, gastrointestinal disorders, and other diabetic complications.  His eye examination rendered normal results and there was no evidence of retinopathy.  The Veteran's skin, heart, extremities, and reflexes were normal.  The Veteran was diagnosed with diabetes mellitus, type 2 and erectile dysfunction.    
	
In December 2011, the Veteran underwent a Disability Benefits Questionnaire (DBQ) for the male reproductive system.  The VA examiner reviewed the Veteran's claims file.  The Veteran reportedly was never treated for ED and did not take medication for ED.  He did not have a voiding dysfunction or deformity of the penis.    

The Board notes that separate service connection is in effect for peripheral neuropathy of the right and left lower extremities associated with DM to include impairment of the left and right femoral and sciatic nerves, assigned four separate 10 percent ratings from December 21, 2016, as a result of an April 2017 VA peripheral neuropathy examination. However, the Board notes that the Veteran has not been afforded a VA examination of his type II DM with ED since the 2011 examinations referenced above. As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994; see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected DM with ED.  His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

	The examiner should indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."
 
If the Veteran's DM impacts his ability to work or perform daily activities, the examiner should additionally indicate if this means he requires regulation of activities.  The examiner should also indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss. 

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for diabetes mellitus. The DBQ should be filled out completely as relevant.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



